DECISION
The application of the above-named defendant for a review of the sentence of 40 years for Mitigated Deliberate Homicide; plus 10 years for the use of a weapon to run consecutively; and the last 30 years of said 50-year sentence is suspended + conditions; and a fine of $20,000 to be paid in full on or before 7/1/88 plus court costs of $5,418 imposed on May 15, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the unanimous Judgment of this Court is that Judge Sorte’s incarceration portion of the sentence is affirmed. The $20,000 fine is stricken. Given the defendant’s age and work habits, the fine is not a viable or enforceable type of sentence. The Petitioner must pay the court costs as determined by Judge Sorte based on a schedule to be worked out by his probation officer. The conditions of his sentence are amended as set forth in the Attachment [see below]. We wish to thank Susan Gobbs of the Montana Defender Project for her assistance to the Defendant and to this Court.
*8SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.
ATTACHMENT TO SENTENCE REVIEW DECISION: April 3, 1987
ALVIN JAMES HOFF
CASE #908
The terms and conditions of probation are:
1. That this Court retain jurisdiction.
2. That the defendant shall never knowingly at any time during the period of this suspended sentence engage in any conduct whatsoever offensive to the laws of the State of Montana, any other states or any of the laws of the United States of America.
3. That during the period of suspension of the sentence, the defendant shall remain under the jurisdiction of this Court and of the Department of Institutions, Division of Adult Parole and Probation of the State of Montana, and that the defendant shall be and is subject to all the rules and regulations of said Department. In the event that the defendant breaches any of the rules of said Department or violates any laws of this State or any other states or the federal government, he shall be subject to immediate arrest and thereupon be brought before this Court to determine if this Court should revoke the suspension of this sentence as in the Judgment of this Court which will then seem proper, lawful, and just.
4. That the defendant shall not sell, buy, use, or be in possession of any alcoholic beverage.
5. That the defendant not enter places selling alcoholic beverages for on-premises consumption.
6. Immediately enter and successfully complete in-patient alcoholism treatment program to be followed by aftercare program including half-way house, counseling, AA attendance and monitored antibuse if necessary.
To obtain the objective of protecting society, the Court further prohibits the defendant from owning or carrying a dangerous weapon during the term of this sentence.
The defendant is allowed credit for time served in the Sheridan County Jail prior to this release on bail.
The Court further orders that should the defendant become eligible for parole that the following be included in the defendant’s terms of parole:
1. That the defendant shall never knowingly at any time during the period of parole engage in any conduct whatsoever offensive to the laws of the State of Montana, any other states or any of the laws of the United States of America.
2. That during the period of parole, the defendant shall remain under the jurisdiction of this Court and of the Department of Institutions, Division of Adult Parole and Probation of the State of Montana, and that the defendant shall be and is subject to all the rules and regulations of said Department. In the event that the defendant breaches any of the rules of said Department or violates any laws of this State or any other states or the federal government, he shall be subject to immediate arrest and *9thereupon be brought before this Court to determine if this Court should revoke the suspension of this sentence as in the Judgment of this Court which will then seem proper, lawful, and just.
3. That the defendant shall consent to the reasonable search of his person, premises or automobile whenever required to do so by his probation officer, with or without warrant, upon reasonable cause as ascertained by a Probation/Parole Officer. He shall likewise submit to blood-alcohol tests upon demand at the request of his Parole and Probation Officer.
4. That the defendant shall not sell, buy, use, or be in possession of dangerous drugs or associate with persons who possess or use such dangerous drugs.